Peters, J. (concurring in part and dissenting in part).
We cannot subscribe to the majority’s analysis concerning the absentee ballot designated as Exhibit A. The design of the ballot provided to this voter did not render it "susceptible to construction by the average voter as an invitation to note his voting mark” in both the voting square and the blank space provided for a write-in vote (cf., Matter of Weinberger v Jackson, 19 NY2d 995, 996).
Here, the voter placed a cross (X) mark in the voting square above the candidate’s name and also placed such mark in the blank space provided for a write-in vote. This conduct was contrary to the explicit instructions printed on the form as mandated by Election Law § 7-122 (1) (d). Such statute states that when voting for a candidate whose name appears on the printed form, any other "mark or writing * * * outside the voting squares * * * will void this entire ballot” (Election Law § 7-122 [1] [d] [5]). Recognizing that strict construction of an election statute is required when issues arise pertaining to the recording of votes (see, Matter of Quinn v Tutunjian, 98 AD2d 938, 940, affd 61 NY2d 730), we are of the opinion that Supreme Court correctly held that in placing marks in the space available for write-in names the voter made an extrinsic mark outside the voting square which invalidated the vote cast for respondent Henry R. Bauer (see, Matter of Pavlic v Haley, 13 NY2d 1111; Matter of Scanlon v Savago, 160 AD2d 1162; Matter of Quinn v Tutunjian, supra; Matter of Franke v McNab, 73 AD2d 679).
Accordingly, we would affirm the order of Supreme Court.
Cardona, P. J., concurs. Ordered that the order is modified, on the law, without costs, by reversing so much thereof as invalidated the ballot designated Exhibit A; application denied in that respect; and, as so modified, affirmed.